83 F.3d 431
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Leonard Lee BAILEY, Petitioner-Appellant,v.R. Michael CODY, Respondent-Appellee.
No. 95-6214.
United States Court of Appeals, Tenth Circuit.
April 22, 1996.

1
Before KELLY and BARRETT, Circuit Judges, and BROWN,** Senior District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.   See Fed.  R.App. P. 34(f) and 10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


3
Leonard Lee Bailey, proceeding pro se, appeals the denial of his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. 2254.   The district court concluded that Mr. Bailey's claims were procedurally barred and denied his request for a certificate of probable cause.   We granted Mr. Bailey's requests for a certificate of probable cause and to proceed in forma pauperis.   We now affirm the district court's denial of habeas corpus relief.


4
In reviewing the denial of a petition for a writ of habeas corpus, we accept the district court's findings of fact unless clearly erroneous, and we review the court's conclusions of law de novo.  Brewer v. Reynolds, 51 F.3d 1519, 1522 (10th Cir.1995), cert. denied, 116 S.Ct. 936 (1996).   Because Mr. Bailey is pro se, we construe his pleadings liberally.  Haines v. Kerner, 404 U.S. 519, 520 (1972).   The parties are familiar with the facts, and we will not repeat them here.


5
We have carefully reviewed the record in this case and determine that the court properly concluded that Mr. Bailey's claims were procedurally barred, and Mr. Bailey had not established adequate cause for the default.   Because the magistrate judge's findings and recommendations are thorough and well-supported, we cannot add significantly to the analysis.   Therefore, we AFFIRM the denial of Mr. Bailey's habeas corpus petitions for substantially the reasons set forth by the magistrate judge in findings and recommendations issued on June 8, 1994, and January 25, 1995, and adopted by the district court on July 7, 1994, and May 24, 1995, respectively.



**
 Honorable Wesley E. Brown, Senior District Judge, United States District Court for the District of Kansas, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3